Title: To George Washington from Samuel Huntington, 25 January 1780
From: Huntington, Samuel
To: Washington, George


          
            Sir,
            Philadelphia January 25. 1780
          
          Your Excellency will receive herewith enclos’d an Act of Congress of the 20th Instant together with two other Acts of the 14th & 17th of Decemr to which the former refers.
          These Acts are calculated with a Design to r⟨e⟩tren⟨ch⟩ Expences in the several staff Departments and promot⟨e⟩ as much as possible œconomy therein.
          From a variety of Accounts there seems but too much reason to believe that grea⟨t⟩ & unnecessary Expences have incurred in those departments remote from Head Quarters, and out of the View or knowledge of the Heads of the Departments.
          The Gentlemen appointed Commissioner⟨s⟩ in the Act of the 20th Instant will be notified to wai⟨t⟩ on your Excellency at Head Quarters as soon as Circumstances will permit to consult & advise on th⟨e⟩ Subject matter of their appointment. I have the honour to be with the greatest respect your Excy’s hble Servant
          
            Sam. Huntington President
          
        